Citation Nr: 1035082	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability, 
claimed as right eye blindness.

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in part denied service connection for migraine headaches 
and a right eye disability.  

In February 2009, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge sitting in Washington, 
DC.  A transcript of his testimony is associated with the claims 
file.  

The case was previously before the Board in March 2009, when it 
was remanded for examination of the veteran and medical opinions.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Separation examination of the Veteran reveals a clinical 
evaluation of abnormal eyes with a nodule noted over the right 
eye.

2.  The Veteran has a current diagnosis of optic nerve head palor 
/ atrophy as a result of blunt force trauma.

3.  The Veteran reports a continuity of symptomatology of 
headaches dating back to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye disability, 
claimed as right eye blindness, are met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for service connection for migraine headaches 
are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims for service connection for migraine 
headaches and a right eye disability have been considered with 
respect to VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records have been obtained.  A 
May 1975 treatment record reveals that the Veteran had complaints 
of cough and sinus pain over the left eye.  Review of the rest of 
the service treatment records does not reveal any other notation 
of complaints of, or treatment for, headache pain.  In January 
1982, separation examination of the Veteran was conducted.  
Neurologic evaluation was normal.  However, clinical evaluation 
of the Veteran's eyes was "abnormal" with a nodule being noted 
on the right upper eye lid.  The Veteran's visual acuity was 
indicated to be normal, 20/20, in each eye.  The Veteran's eyes 
had previously been evaluated as normal on entrance and periodic 
examination reports with no nodule being noted.  

The Veteran asserts that he had blunt trauma in the region of the 
right eye during service.  In both written statements and his 
sworn testimony before the Board he indicates that he was elbowed 
in the area of the right eye during a basket ball game during 
service.  He also indicated that he developed a knot over his 
right eye from this injury, but that he did not seek treatment 
for it during service.  He also testified that he developed 
headache symptoms during service and that he has continued to 
have headaches until the present.  

VA treatment records dated from 2004 to the present reveal that 
he has history of migraine headaches which required treatment 
with medication.  

In April 2009, a VA eye examination of the Veteran was conducted.  
After full examination the diagnosis was: optic nerve head palor 
/ atrophy; history of traumatic intermediate iritis / uveitis 
with fixed dilated pupil; angle recession; and peripheral field 
constriction.  The examiner indicated all were the result of 
blunt force trauma.  The examiner's medical opinion was that the 
Veteran's right eye disability was consistent with the blunt 
trauma during service that he described.  The examiner also 
stated that "I can only speculate (but I believe most likely) 
that this injury was incur[red] while he was in military service 
based on vet's history and from exit examination note."  

The evidence supports a grant of service connection for a right 
eye disability.  The April 2009 VA examination indicates that the 
Veteran has a right eye disability which is consistent with blunt 
trauma to the region of the right eye.  The Veteran reports such 
an injury during service.  He is competent to report such an 
injury.  Lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  His 
testimony as to the injury is credible, especially when viewed in 
light of the separation examination report, which revealed an 
abnormal clinical evaluation of the eyes with a nodule above the 
right eye being noted.  This confirms the Veteran's report of 
right eye trauma during service.  The VA examiner indicates that 
the Veteran's current right eye disability is completely 
consistent with these facts.  Accordingly, service connection for 
a right eye disability, is warranted

In May 2009, a VA neurology Compensation and Pension examination 
of the Veteran was conducted with respect to his claim for 
service connection for migraine headaches.  The Veteran reported 
a history of headaches dating from active service beginning in 
approximately 1976.  He reported consistent symptoms with sudden 
onset of throbbing pain in the area of the left eye, which 
radiated to the back of the head.  He indicated that he had the 
left sided headaches during service, but that they were not as 
severe as a present, and that he took over-the-counter medication 
to treat these headaches during service.  The examiner noted the 
Veteran's recent history of headache treatment at VA medical 
facilities with a prescription of Topomax being made for 
treatment of the headache symptoms.  The diagnosis was "chronic 
migraine and tension type headache controlled with Topomax."  
The examiner indicated that he could not give and opinion as to 
the etiology of the Veteran's headaches without resorting to 
speculation because of a lack of evidence of treatment for 
headaches during service or soon after leaving service.  A July 
2010 medical opinion from the VA eye examiner indicated that the 
Veteran's headaches were unrelated to the right eye injury during 
service.  

The medical evidence establishes that the Veteran has a current 
diagnosis of migraine headaches.  The key question is whether the 
Veteran's current migraine headaches are related to service.  The 
VA examiner indicates that an opinion cannot be given with resort 
to speculation.  The Veteran indicates a continuity of 
symptomatology of left sided headaches dating back to service.  A 
single service treatment record does confirm at least one 
instance of headache pain in the area above the left eye, 
although it tends to indicate it was sinus headache pain at that 
time.  Lay testimony is competent regarding features or symptoms 
of injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness.  Davidson v. 
Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Such is the case at 
present as symptoms of headache pain in the area of the left eye 
are symptoms which the Veteran is capable of identifying and 
observing without any specialized medical training.  The 
Veteran's report of headache pain in the area of the left eye 
during service has some support in the service treatment records 
and his report of a continuity of symptoms dating back to service 
is credible.  Therefore, evidence of a link between the current 
migraine headaches and service is established based upon the 
continuity of symptomatology.  Accordingly, service connection 
for migraine headaches is warranted.




ORDER

Service connection for a right eye disability, claimed as right 
eye blindness, is granted.

Service connection for migraine headaches is granted.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


